ABBATE, Judge
DECISION AND ORDER
The defendant James S. Martinez moved this Court for a severance pursuant to 8 GCA §65.35 of the Criminal Procedure Code setting forth facts that a joint trial would be prejudicial. The defendant was indicted for the charge of Burglary, Theft by unlawful taking, and Commission of a burglary by a felon. After arrest, defendant gave a written confession implicating the codefendant Johnny S. Cruz. Cruz at the time of this arrest confessed to his involvement in the case implicating Martinez.
Motion for severance DENIED. Parker v. Randolph, 99 S.Ct, 2132 (1979).
SO ORDERED.